Exhibit 10.26

LOGO [g39299img01.jpg]

 

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE – NET

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

1. Basic Provisions (“Basic Provisions”). (See paragraph 49)

1.1 Parties: This Lease (“Lease”), dated for reference purposes only 12 October
2006, , is made by and between Cortona Opportunity Ltd. (“Lessor”) and Occam
Networks, Inc. (“Lessee”), (collectively the “Parties”, or individually a
“Party”).

1.2(a) Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 6868 Cortona Drive,
located in the City of Goleta, County of Santa Barbara, State of California,
with zip code 93117, as outlined on Exhibit B attached hereto (“Premises”) and
generally described as (describe briefly the nature of the Premises): Apx 47,000
leaseable sq. ft. within a Building that is apx 61,168 leaseable sq. ft. (see
paragraph 50).

In addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to the Common Areas (as
defined in Paragraph 2.7 below) as hereinafter specified, but shall not have any
rights to the roof, exterior walls or utility raceways of the building
containing the Premises (“Building”) or to any other buildings in the Project.
The Premises, the Building, the Common Areas, the land upon which they are
located, along with all other buildings and improvements thereon, are herein
collectively referred to as the “Project.” (see also Paragraph 2)

1.2(b) Parking: 141 non-exclusive, unreserved vehicle parking spaces
(“Unreserved Parking Spaces”); and NONE reserved vehicle parking spaces
(“Reserved Parking Spaces”). (See also Paragraph 2.6)

1.3 Term: Seven (7) years and zero months (“Original Term”) commencing (see
paragraph 51) (“Commencement Date”) and ending (as specified in paragraphs 51
and 52) (“Expiration Date”) (See also Paragraph 3)

1.4 Early Possession: 18 October 2006 (“Early Possession Date”). (See also
Paragraphs 3.2 and 3.3)

1.5 Base Rent: $ 52,640.00 per month (“Base Rent)”, payable on the first
(1st) day of each month commencing (see paragraph 51) . (See also Paragraph 4)

If this box checked, there are provisions in this Lease for the Base Rent to be
adjusted.

1.6 Lessee’s Share of Common Area Operating Expenses: 76.84 percent (_%)
(“Lessee’s Share”).

1.7 Base Rent and Other Monies Paid Upon Execution:

(a) Base Rent: $ 52,640.00 for the period April 1-30, 2007

(b) Common Area Operating Expenses: $ 11,750.00 for the period April 1-30, 2007

(c) Security Deposit: $52,640.00 (“Security Deposit”). (See also Paragraph 5)

(d) Other: $ for.

(e) Total Due Upon Execution of this Lease: $ 117,030.00.

1.8 Agreed Use: General office, research & development, and electronics repair
and testing. (See also Paragraph 6)

1.9 Insuring Party. Lessor is the “Insuring Party”. (See also Paragraph 8)

1.10 Real Estate Brokers: (See also Paragraph 15)

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

Radius Group represents Lessor exclusively (“Lessor’s Broker”);

Newmark of Southern California represents Lessee exclusively (“Lessee’s
Broker”); or

represents both Lessor and Lessee (“Dual Agency”).

(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of or % of
the total Base Rent for the brokerage services rendered by the Brokers. (See
paragraph 59)

1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by NONE (“Guarantor”). (See also Paragraph 37)

1.12 Addenda and Exhibits. Attached hereto is an Addendum or Addenda consisting
of Paragraphs 49 through 67 and Exhibits A through D, all of which constitute a
part of this Lease.

2. Premises.

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less.

2.2 Condition. Lessor shall deliver that portion of the Premises contained
within the Building (“Unit”) to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs (“Start
Date”), and, so long as the required service contracts described in Paragraph
7.1(b) below are obtained by Lessee and in effect within thirty days following
the Start Date, warrants that the existing electrical, plumbing, fire sprinkler,
lighting, heating, ventilating and air conditioning systems (“HVAC”), loading
doors, if any, and all other such elements in the Unit, other than those
constructed by Lessee, shall be in good operating condition on said date and
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects. If a non-compliance with such warranty
exists as of the Start Date, or if one of such systems or elements should
malfunction or fail within the appropriate warranty period, lessor shall, as
Lessor’s sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance
malfunction or failure, rectify same at Lessor’s expense. The warranty periods
shall be as follows: (i) 6 months as to the HVAC systems and (ii) 30 days as to
the remaining systems and other elements of the Unit. If Lessee does not give
Lessor the required notice within the appropriate warranty period, correction of
any such non-compliance, malfunction or failure shall be the obligation of
Lessee at Lessee’s sole cost and expense (except for the repairs to the fire
sprinkler systems, roof, foundations, and/or bearing walls – see Paragraph 7)
(see paragraph 54)

2.3 Compliance. Lessor warrants that the improvements on the Premises and the
Common Areas comply with the building codes that were in effect at the time that
each such improvement, or portion thereof, was constructed, and also with all
applicable laws, covenants or restrictions of record, regulations, and
ordinances in effect on the Start Date (“Applicable Requirements”). Said
warranty does not apply to the use to which Lessee will put the Premises or to
any Alternations or Utility Installations (as defined in Paragraph 7.3(a)) made
or to be made by Lessee. NOTE: Lessee is responsible for determining whether or
not the Applicable Requirements,

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 1



--------------------------------------------------------------------------------

LOGO [g39299img02.jpg]

 

and especially the zoning, are appropriate for Lessee’s intended use, and
acknowledges that past uses of the Premises may no longer be allowed. If the
Premises do not comply with said warranty, Lessor shall, except as otherwise
provided, promptly after receipt of written notice from Lessee setting forth
with specificity the nature and extent of such non-compliance, rectify the same
at Lessor’s expense. If Lessee does not give Lessor written notice of a
non-compliance with this warranty within 6 months following the Start Date,
correction of that non-compliance shall be the obligation of Lessee at Lessee’s
sole cost and expense. If the Applicable Requirements are hereafter changed so
as to require during the term of this Lease the construction of an addition to
or an alteration of the Unit, Premises and/or Building, the remediation of any
Hazardous Substance, or the reinforcement or other physical modification of the
Unit, Premises and/or Building (“Capital Expenditure”), Lessor and Lessee shall
allocate the cost of such work as follows:

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference between the actual cost thereof and the amount
equal to 6 months’ Base Rent. If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor’s termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with Interest, from Rent until Lessor’s share of such costs have
been fully paid. If Lessee is unable to finance Lessor’s share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event. Lessee shall be fully
responsible for the cost thereof, and Lessee shall not have any right to
terminate this Lease.

2.4 Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, IVAG and fire sprinkler
systems, security for environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Lessee’s intended use, (b) Lessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, and (c) neither Lessor,
Lessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
promises or warranties concerning Lessee’s ability to honor the Lease or
suitability to occupy the Premises, and (ii) it is Lessor’s sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.

2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2
shall be of no force or effect if immediately prior to the Start Date Lessee was
the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work.

2.6 Vehicle Parking. Lessee shall be entitled to use the number of Unreserved
Parking Spaces and Reserved Parking Spaces specified in Paragraph 1.2(b) on
those portions of the Common Areas designated from time to time by Lessor for
parking. Lessee shall not use more parking spaces than said number. Said parking
spaces shall be used for parking by vehicles no larger than full-size passenger
automobiles or pick-up trucks, herein called “Permitted Size Vehicles.” Lessor
may regulate the loading and unloading of vehicles by adopting Rules and
Regulations as provided in Paragraph 2.9. No vehicles other than Permitted Size
Vehicles may be parked in the Common Area without the prior written permission
of Lessor.

(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.

(b) Lessee shall not service or store any vehicles in the Common Areas.

(c) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.7 Common Areas - Definition. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and installations within the Unit that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.

2.8 Common Areas - Lessee’s Rights. Lessor grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.9 Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations (“Rules and Regulations”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other tenants of the Project.

2.10 Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas; (*)

(d) To add additional buildings and improvements to the Common Areas; (*)

(*) so long as such additional areas do not increase the financial obligation of
lessee under this lease.

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 2



--------------------------------------------------------------------------------

LOGO [g39299img03.jpg]

 

(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and

(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment, deem to be appropriate. (*)

3. Term.

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.

3.2 Early Possession. If Lessee totally or partially occupies the Premises prior
to the Commencement Date, the obligation to pay Base Rent shall be abated for
the period of such early possession. All other terms of this lease (including
but not limited to the obligations to pay Lessee’s Share of Common Area
Operating Expenses, Real Property Taxes and insurance premiums and to maintain
the Premises) shall, however, be in effect during such period. Any such early
possession shall not affect the Expiration Date

3.3 Delay In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date. If, despite said efforts, Lessor is unable to deliver possession as
agreed, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease. Lessee shall not, however, be
obligated to pay Rent or perform its other obligations until it receives
possession of the Premises. If possession is not delivered within 60 days after
the Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate. Except as otherwise provided, if possession is not
tendered to Lessee by the Start Date and Lessee does not terminate this Lease,
as aforesaid, any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession of the Premises is not delivered within 4 months after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.

3.4 Lessee Compliance. Lessor shall not be required to tender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor’s election to
withhold possession pending receipt of such evidence of insurance. Further, if
Lessee is required to perform any other conditions prior to or concurrent with
the Start Date, the Start Date shall occur but Lessor may elect to withhold
possession until such conditions are satisfied.

4.

 

Rent.

4.1. Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent (“Rent”).

4.2 Common Area Operating Expenses. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share (as specified in Paragraph
1.6) of all Common Area Operating Expenses, as hereinafter defined, during each
calendar year of the term of this Lease, in accordance with the following
provisions:

(a) “Common Area Operating Expenses” are defined, for purposes of this Lease, as
all costs incurred by Lessor relating to the ownership and operation of the
Project, including, but not limited to, the following:

(i) The operation, repair and maintenance, in neat, clean, good order and
condition of the following:

(see paragraph #60)

(aa) The Common Areas and Common Area improvements, including parking areas,
loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roofs, and roof drainage systems.

(bb) Exterior signs and any tenant directories.

(cc) Any fire detection and/or sprinkler systems.

(ii) The cost of water, gas, electricity and telephone to service the Common
Areas and any utilities not separately metered.

(iii) Trash disposal, pest control services, property management, security
services, and the costs of any environmental inspections.

(iv) Reserves set aside for maintenance and repair of Common Areas.

(v) Real Property Taxes (as defined in Paragraph 10).

(vi) The cost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.

(vii) Any deductible portion of an insured loss concerning the Building or the
Common Areas.

(viii) The cost of any Capital Expenditure to the Building or the Project not
covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such Capital Expenditure over a 12 year period
and Lessee shall not be required to pay more than Lessee’s Share of 1/144th of
the cost of such Capital Expenditure in any given month. (ix) Any other services
to be provided by Lessor that are stated elsewhere in this Lease to be a Common
Area

Operating Expense.

(b) Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.

(c) The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.

(d) Lessee’s Share of Common Area Operating Expenses shall be payable by Lessee
within 10 days after a reasonably detailed statement of actual expenses is
presented to Lessee. At Lessor’s option, however, an amount may be estimated by
Lessor from time to time of Lessee’s Share of annual Common Area Operating
Expenses and the same shall be payable monthly or quarterly, as Lessor shall
designate, during each 12 month period of the Lease term, on the same day as the
Base Rent is due hereunder. Lessor shall deliver to Lessee within 60 days after
the expiration of each calendar year a reasonably detailed statement showing
Lessee’s Share of the actual Common Area Operating Expenses incurred during the
preceding year. If Lessee’s payments under this Paragraph 4.2(d) during the
preceding year exceed Lessee’s Share as indicated on such statement, Lessor
shall credit the amount of such over-payment against Lessee’s Share of Common
Area Operating Expenses next becoming due. If Lessee’s payments under this
Paragraph 4.2(d) during the preceding year were less than Lessee’s Share as
indicated on such statement, Lessee shall pay to Lessor the amount of the
deficiency within 10 days after delivery by Lessor to Lessee of the statement.

4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
Rent for any period during the term hereof which is for less than one full
calendar month shall be prorated based upon the actual number of days of said
month. Payment of Rent shall be made to Lessor at its address stated herein or
to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount then due shall
not be a waiver of Lessor’s rights to the balance of such Rent, regardless of
Lessor’s endorsement of any check so stating. In the event that any check,
draft, or other instrument of payment given by Lessee to Lessor is dishonored
for any reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any
late charges which may be due.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use,

(*) 2.10(f): so long as such acts do not adversely interfere with Lessee’s use
or access to the Premises.

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 3



--------------------------------------------------------------------------------

LOGO [g39299img04.jpg]

 

apply or retain all or any portion of said Security Deposit for the payment of
any amount due Lessor or to reimburse or compensate Lessor for any liability,
expense, loss or damage which Lessor may suffer or incur by reason thereof. If
Lessor uses or applies all or any portion of the Security Deposit, Lessee shall
within 10 days after written request therefor deposit monies with Lessor
sufficient to restore said Security Deposit to the full amount required by this
Lease. If the Base Rent increases during the term of this Lease, Lessee shall,
upon written request from Lessor, deposit additional monies with Lessor so that
the total amount of the Security Deposit shall at all times bear the same
proportion to the increased Base Rent as the initial Security Deposit bore to
the initial Base Rent. Should the Agreed Use be amended to accommodate a
material change in the business of Lessee or to accommodate a sublessee or
assignee, Lessor shall have the right to increase the Security Deposit to the
extent necessary, in Lessor’s reasonable judgment, to account for any increased
wear and tear that the Premises may suffer as a result thereof. If a change in
control of Lessee occurs during this Lease and following such change the
financial condition of Lessee is, in Lessor’s reasonable judgment, significantly
reduced, Lessee shall deposit such additional monies with Lessor as shall be
sufficient to cause the Security Deposit to be at a commercially reasonable
level based on such change in financial condition. Lessor shall not be required
to keep the Security Deposit separate from its general accounts. Within 14 days
after the expiration or termination of this Lease, if Lessor elects to apply the
Security Deposit only to unpaid Rent, and otherwise within 30 days after the
Premises have been vacated pursuant to Paragraph 7.4(c) below, Lessor shall
return that portion of the Security Deposit not used or applied by Lessor, No
part of the Security Deposit shall be considered to be held in trust, to bear
interest or to be prepayment for any monies to be paid by Lessee under this
Lease.

6. Use.

6.1 Use. Lessee shall have exclusive use and occupy the Premises only for the
Agreed Use, or any other legal use which is reasonably, comparable thereto, and
for no other purpose. Lessee shall not use or permit the use of the Premises in
a manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, and/or is not significantly more burdensome to the
Premises. If Lessor elects to withhold consent, Lessor shall within 7 days after
such request give written notification of same, which notice shall include an
explanation of Lessor’s objections to the change in the Agreed Use.

6.2 Hazardous Substances. (See Paragraph 67)

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, so long as such use
is in compliance with all Applicable Requirements, is not a Reportable Use, and
does not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
expense, take all investigatory and/or remedial action reasonably recommended,
whether or not formally ordered or required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
by Lessee, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the term of this Lease, by or for Lessee, or any third
party.

(d) Lessee Indemnification, Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from areas outside of the Project). Lessee’s obligations
shall include, but not be limited to, the effects of any contamination or injury
to person, property or the environment created or suffered by Lessee, and the
cost of investigation, removal, remediation, restoration and/or abatement, and
shall survive the expiration or termination of this Lease. No termination,
cancellation or release agreement entered into by Lessor and Lessee shall
release Lessee from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Lessor in writing at the time of
such agreement.

(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which existed as a result of Hazardous Substances on the
Premises prior to the Start Date or which are caused by the gross negligence or
willful misconduct of Lessor, its agents or employees. Lessor’s obligations, as
and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to the Start Date, unless such remediation
measure is required as a result of Lessee’s use (including “Alterations”, as
defined in paragraph 7.3(a) below) of the Premises, in which event Lessee shall
be responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities.

(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
9.1 (e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 4



--------------------------------------------------------------------------------

LOGO [g39299img05.jpg]

 

the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.

6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements.

6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times, for the
purpose of inspecting the condition of the Premises and for verifying compliance
by Lessee with this Lease. The cost of any such inspections shall be paid by
Lessor, unless a violation of Applicable Requirements, or a contamination is
found to exist or be imminent, or the inspection is requested

or ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination.

7. Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.
(see paragraph 54)

7.1 Lessee’s Obligations.

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2. Lessee,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below.
Lessee’s obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair.

(b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler and pressure vessels,
(iii) clarifiers, and (iv) any other equipment, if reasonably required by
Lessor. However, Lessor reserves the right, upon notice to Lessee, to procure
and maintain any or all of such service contracts, and if Lessor so elects,
Lessee shall reimburse Lessor, upon demand, for the cost thereof.

(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly
reimburse Lessor for the cost thereof,

(d) Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance at a
rate that is commercially reasonable in the judgment of Lessor’s accountants.
Lessee may, however, prepay its obligation at any time.

7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
lots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.

7.3 Utility lnstallations; Trade Fixtures; Alterations.

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air lines, power panels, electrical distribution, security and fire
protection systems, communication systems, lighting fixtures, HVAC equipment,
plumbing, and fencing in or on the Premises. The term “Trade Fixtures” shall
mean Lessee’s machinery and equipment that can be removed without doing material
damage to the Premises. The term “Alterations” shall mean any modification of
the improvements, other than Utility Installations or Trade Fixtures, whether by
addition or deletion. “Lessee Owned Alterations and/or Utility Installations”
are defined as Alterations and/or Utility Installations made by Lessee that are
not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent. Lessee may, however, make
non-structural Utility Installations to the interior of the Premises (excluding
the roof) without such consent but upon notice to Lessor, as long as they are
not visible from the outside, do not involve puncturing, relocating or removing
the roof or any existing walls, and the cumulative cost thereof during this
Lease as extended does not exceed a sum equal to 3 month’s Base Rent in the
aggregate or a sum equal to one month’s Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s:
(i) acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor. (see paragraph 62)

(c) Indemnification. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 5



--------------------------------------------------------------------------------

LOGO [g39299img06.jpg]

 

work in, on or about the Premises, and Lessor shall have the right to post
notices of non-responsibility. If Lessee shall contest the validity of any such
lien, claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof. If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien, claim or demand
indemnifying Lessor against liability for the same. If Lessor elects to
participate in any such action, Lessee shall pay Lessor’s attorneys’ fees and
costs.

7.4 Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

(*) (b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alternations or Utility
Installations be removed by the expiration or termination of this Lease, Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations

or Utility Installations made without the required consent. (see paragraph 63)
(*)

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party (except Hazardous Substances which
were deposited via underground migration from areas outside of the Project) even
if such removal would require Lessee to perform or pay for work that exceeds
statutory requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 26 below.

8. Insurance; Indemnity.

8.1 Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.

8.2 Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000, an “Additional Insured-Managers or Lessors of Premises Endorsement”
and contain the “Amendment of the Pollution Exclusion Endorsement” for damage
caused by heat, smoke or fumes from a hostile fire. The policy shall not contain
any intra-insured exclusions as between insured persons or organizations, but
shall include coverage for liability assumed under this Lease as an “insured
contract” for the performance of Lessee’s indemnity obligations under this
Lease. The limits of said insurance shall not, however, limit the liability of
Lessee nor relieve Lessee of any obligation hereunder. All insurance carried by
Lessee shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

8.3 Property Insurance - Building, Improvements and Rental Value.

(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full replacement cost of the
Premises, as the same shall exist from time to time, or the amount required by
any Lender, but in no event more than the commercially reasonable and available
insurable value thereof. Lessee Owned Alterations and Utility Installations,
Trade Fixtures, and Lessee’s personal property shall be insured by Lessee under
Paragraph 8.4. If the coverage is available and commercially appropriate, such
policy or policies shall insure against all risks of direct physical loss or
damage (except the perils of flood and/or earthquake unless required by a
Lender), including coverage for debris removal and the enforcement of any
Applicable Requirements requiring the upgrading, demolition, reconstruction or
replacement of any portion of the Premises as the result of a covered loss. Said
policy or policies shall also contain an agreed valuation provision in lieu of
any coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed $1,000 per occurrence.

(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said increase is caused by Lessee’s acts, omissions, use or
occupancy of the Premises.

(d) Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.

8.4 Lessee’s Property; Business Interruption Insurance.

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property. Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility installations. Lessee
shall provide Lessor with written evidence that such insurance is in force.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

8.5 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least B+, V, as set forth in the most current issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required insurance. No such

(*)7.4(a)&(c) : including any exercised options to extend the Lease.

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 6



--------------------------------------------------------------------------------

LOGO [g39299img07.jpg]

 

policy shall be cancelable or subject to modification except after 30 days prior
written notice to Lessor. Lessee shall, at least 30 days prior to the expiration
of such policies, furnish Lessor with evidence of renewals or “insurance
binders” evidencing renewal thereof, or Lessor may order such insurance and
charge the cost thereof to Lessee, which amount shall be payable by Lessee to
Lessor upon demand. Such policies shall be for a term of at least one year, or
the length of the remaining term of this Lease, whichever is less. If either
Party shall fail to procure and maintain the insurance required to be carried by
it, the other Party may, but shall not be required to, procure and maintain the
same.

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.

8.7 Indemnity. Except for Lessor’s RIHA negligence or willful misconduct, Lessee
shall indemnify, protect, defend and hold harmless the Premises, Lessor and its
agents, Lessor’s master or ground lessor, partners and Lenders, from and against
any and all claims, loss of rents and/or damages, liens, judgments, penalties,
attorneys’ and consultants’ fees, expenses and/or liabilities arising out of,
involving, or in connection with, the use and/or occupancy of the Premises by
Lessee. If any action or proceeding is brought against Lessor by reason of any
of the foregoing matters, Lessee shall upon notice defend the same at Lessee’s
expense by counsel reasonably satisfactory to Lessor and Lessor shall cooperate
with Lessee in such defense. Lessor need not have first paid any such claim in
order to be defended or indemnified.

8.8 Exemption of Lessor from Liability. Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee,
Lessee’s employees, contractors, invitees, customers, or any other person in or
about the Premises, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, HVAC or lighting fixtures, or from any other cause, whether the said
injury or damage results from conditions arising upon the Premises or upon other
portions of the Building, or from other sources or places. Lessor shall not be
liable for any damages arising from any act or neglect of any other tenant of
Lessor nor from the failure of Lessor to enforce the provisions of any other
lease in the Project. Notwithstanding Lessor’s negligence or breach of this
Lease, Lessor shall under no circumstances be liable for injury to Lessee’s
business or for any loss of income or profit therefrom.

9. Damage or Destruction.

9.1

 

Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.

(b) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises.

9.2 Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $5,000 or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, the Insuring Party
shall promptly contribute the shortage in proceeds as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.

9.3 Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor’s
damages from Lessee, except as provided in Paragraph 8.6.

9.5 Damage near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 7



--------------------------------------------------------------------------------

LOGO [g39299img08.jpg]

 

reasonably possible and this Lease shall continue in full force and effect. If
Lessee fails to exercise such option and provide such funds or assurance during
such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.

9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent inconsistent herewith.

10. Real Property Taxes.

10.1 Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project or any portion
thereof or a change in the improvements thereon. In calculating Real Property
Taxes for any calendar year, the Real Property Taxes for any real estate tax
year shall be included in the calculation of Real Property Taxes for such
calendar year based upon the number of days which such calendar year and tax
year have in common.

10.2 Payment of Taxes. Lessor shall pay the Real Property Taxes applicable to
the Project, and except as otherwise provided in Paragraph 10.3, any such
amounts shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2.

10.3 Additional Improvements. Common Area Operating Expenses shall not include
Real Property Taxes specified in the tax assessor’s records and work sheets as
being caused by additional improvements placed upon the Project by other lessees
or by Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time Common
Area Operating Expenses are payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request.

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.

10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.

11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Lessor’s sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the dumpster and/or an increase
in the number of times per month that the dumpster is emptied, then Lessor may
increase Lessee’s Base Rent by an amount equal to such increased costs.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent. (*)

(b) A change in the control of Lessee shall constitute an assignment requiring
consent. The transfer, on a cumulate basis, of 51% or more of the voting control
of Lessee shall constitute a change in control for this purpose.

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale acquisition, financing, transfer, leveraged
buy-out or otherwise), whether or not a formal assignment or hypothecation of
this Lease Lessee’s assets occurs, which results or will result in a reduction
of the Net Worth of Lessee by an amount greater than 25% of such Net Worth as it
was represented at the time of the execution of this Lease or at the time of the
most recent assignment to which Lessor has consented, or as it exists
immediately prior to said transaction or transactions constituting such
reduction, whichever was or is greater, shall be considered an assignment of
this Lease to which Lessor may withhold its consent. “Net Worth of Lessee” shall
mean the net worth of Lessee (excluding any guarantors) established under
generally accepted accounting principles.

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event, of such Breach and rental adjustment, (i) the purchase price of any
option to purchase the Premises held by Lessee shall be subject to similar
adjustment to 110% of the price previously in effect, and (ii) all fixed and
non-fixed rental adjustments scheduled during the remainder of the Lease term
shall be increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

12.2 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations

(*) 12.l(a): which shall not be unreasonably withheld or delayed.

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 8



--------------------------------------------------------------------------------

LOGO [g39299img09.jpg]

 

hereunder, or (iii) alter the primary liability of Lessee for the payment of
Rent or for the performance of any other obligations to be performed by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $1,000 or
10% of the current monthly Base Rent applicable to the portion of the Premises
which is the subject of the proposed assignment or sublease whichever is greater
as consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested.

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. Lessor shall not, by reason of the foregoing or any
assignment of such sublease, nor by reason of the collection of Rent, be deemed
liable to the sublessee for any failure of Lessee to perform and comply with any
of Lessee’s obligations to such sublessee. Lessee hereby irrevocably authorizes
and directs any such sublessee, upon receipt of a written notice from Lessor
stating that a Breach exists in the performance of Lessee’s obligations under
this Lease, to pay to Lessor all Rent due and to become due under the sublease.
Sublessee shall rely upon any such notice from Lessor and shall pay all Rents to
Lessor without any obligation or right to inquire as to whether such Breach
exists, notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

13. Default; Breach; Remedies.

13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.

(c) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41
(easements), or (viii) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.

(d) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(e) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (e) is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(f) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

(g) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.

13.2 Remedies, if Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. The costs and expenses of any such performance by Lessor shall be due
and payable by Lessee upon receipt of invoice therefor. If any check given to
Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier’s check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 9



--------------------------------------------------------------------------------

LOGO [g39299img10.jpg]

 

limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for in this Lease and/or by said statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an Inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs, net contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to 10% of each such overdue amount or $100, whichever
is greater. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder whether or not collected,
for 3 consecutive installments of Base Rent, then notwithstanding any provision
of this Lease to the contrary. Base Rent shall, at Lessser’s option, become due
and payable quarterly in advance. (See paragraph 66)

13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be equal to the prime rate reported in the Wall
Street Journal as published closest prior to the date when due plus 1%, but
shall not exceed the maximum rate allowed by law. Interest is payable in
addition to the potential late charge. provided for in Paragraph 13.4.

13.6 Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent an
amount equal to the greater of one month’s Base Rent or the Security Deposit,
and to pay an excess of such expense under protest, reserving Lessee’s right to
reimbursement from Lessor. Lessee shall document the cost of said cure and
supply said documentation to Lessor.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee’s Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee’s option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee’s
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility Installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

15. Brokerage Fees.

15.1 Addition Commission. In addition to the payments owed pursuant to Paragraph
1.10 above, and unless Lessor and the Brokers otherwise agree in writing, Lessor
agrees that: (a) if Lessee exercises any Option, (b) if Lessee acquires from
Lessor any rights to the Premises or other premises owned by Lessor and located
within the Project, (e) if Lessee remains in possession of the

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 10



--------------------------------------------------------------------------------

LOGO [g39299img11.jpg]

 

Premises, with the consent of Lessor, after the expiration of this Lease, or (d)
if Base Rent is increased, whether by agreement or operation of an escalation
clause herein, then, Lessor shall pay Brokers a fee in accordance with the
schedule of the Brokers in effect at the time of the execution of this Lease.

15.2 Assumption of Obligations. Any buyer or transferee of Lessor’s interest in
this Lease shall be deemed to have assumed Lessor’s obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraphs 1.10,
15, 22 and 31. If Lessor fails to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
Interest. In addition, if Lessor fails to pay any amounts to Lessee’s Broker
when due, Lessee’s Broker may send written notice to Lessor and Lessee of such
failure and if Lessor fails to pay such amounts within 10 days after said
notice, Lessee shall pay said monies to its Broker and offset such amounts
against Rent. In addition, Lessee’s Broker shall be deemed to be a third party
beneficiary of any commission agreement entered into by and/or between Lessor
and Lessor’s Broker for the limited purpose of collecting any brokerage fee
owed.

15.3 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder’s fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.

16 Estoppel Certificates.

(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current “Estoppel Certificate” form published by the American Industrial Real
Estate Association, plus such additional information, confirmation and/or
statements as may be reasonably requested by the Requesting Party.

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrances may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s interest in the prior lease. In the event of a
transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor, Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of Paragraph
20 below, the original Lessor under this Lease, and all subsequent holders of
the Lessor’s interest in this Lease shall remain liable and responsible with
regard to the potential duties and liabilities of Lessor pertaining to Hazardous
Substances as outlined in Paragraph 6.2 above.

18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

20. Limitation on Liability. Subject to the provisions of Paragraph 17 above,
the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys’
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.

23. Notices.

23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 48 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent. The acceptance of Rent by
Lessor shall not be a waiver of any Default or Breach by Lessee. Any payment by
Lessee may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 11



--------------------------------------------------------------------------------

LOGO [g39299img12.jpg]

 

such payment.

25.

 

Disclosures Regarding The Nature of a Real Estate Agency Relationship.

(a) When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:

(i) Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor’s agent or subagent has the
following affirmative obligations: To the Lessor; A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor; (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(ii) Lessee’s Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor’s agent, even if by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee. To the Lessee and the Lessor: (a)
Diligent exercise of reasonable skills and care in performance of the agent’s
duties. (b) A duty of honest and fair dealing and good faith. (c) A duty to
disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.

(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee, (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.

(b) Brokers have no responsibility with respect to any default or breach hereof
by either Party. The liability (including court costs and attorneys’ fees), of
any Broker with respect to any breach of duty, error or omission relating to
this Lease shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker’s
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.

(c) Buyer and Seller agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.

26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or dermination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately proceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee. (see paragraph 64)

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.

29. Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

30. Subordination; Attornment; Non-Disturbance.

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

30.2 Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of such new owner, this Lease shall automatically become a new
Lease between Lessee and such new owner, upon all of the terms and conditions
hereof, for the remainder of the term hereof, and (ii) Lessor shall thereafter
be relieved of any further obligations hereunder and such new owner shall assume
all of Lessor’s obligations hereunder, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security

deposit paid to any prior lessor.

30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall use its
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
holder of any pre-existing Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the Non-Disturbance Agreement within
said 60 days, then Lessee may, at Lessee’s option, directly contact Lender and
attempt to negotiate for the execution and delivery of a Non-Disturbance
Agreement.

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31 Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity or to declare
rights hereunder, the Prevailing Party (as hereafter defined) in any such
proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 12



--------------------------------------------------------------------------------

LOGO [g39299img13.jpg]

 

the abandonment by the other Party or Broker of its claim or defense. The
attorneys’ fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees reasonably
incurred. In addition, Lessor shall be entitled to attorneys’ fees, costs and
expenses incurred in the preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).

32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times for the purpose of showing the same to
prospective purchasers, lenders, or tenants, and making such alterations,
repairs, improvements or additions to the Premises as Lessor may deem necessary.
All such activities shall be without abatement of rent or liability to Lessee.
Lessor may at any time place on the Premises any ordinary “For Sale” signs and
Lessor may during the last 6 months of the term hereof place on the Premises any
ordinary “For Lease” signs. Lessee may at any time place on the Premises any
ordinary “For Sublease” sign.

33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.

34. Signs. Except for ordinary “For Sublease” signs which may be placed only on
the Premises, Lessee shall not place any sign upon the Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements.

35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.

36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

37. Guarantor.

37.1 Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the American Industrial Real Estate Association,
and each such Guarantor shall have the same obligations as Lessee under this
Lease.

37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect.

38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

39. Options. If Lessee is granted an option, as defined below, then the
following provisions shall apply, (see paragraph 56)

39.1 Definition. “Option” shall mean: (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee and only while the original Lessee is in
full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.

39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option; (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term. (i) Lessee fails to
pay Rent for a period of 30 days after such Rent becomes due (without any
necessity of Lessor to give notice thereof), (ii) Lessor gives to Lessee 3 or
more notices of separate Default during any 12 month period, whether or not the
Defaults are cured, or (iii) if Lessee commits a Breach of this Lease.

40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

41. Reservations. Lessor reserves the right: (i) to grant, without the consent
or joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.

42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.

43. Authority. If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each party shall, within 30
days after request, deliver to the other party satisfactory evidence of such
authority.

44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

45. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As

Initials

© 1999-American Industrial Real Estate Association

Initials

FORM MTN-2-2/99

PAGE 13



--------------------------------------------------------------------------------

LOGO [g39299img14.jpg]

 

long as they do not materially change Lessee’s obligations hereunder, Lessee
agrees to make such reasonable non-monetary modifications to this Lease as may
be reasonably required by a Lender in connection with the obtaining of normal
financing or refinancing of the Premises.

47. Multiple Parties. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.

48. Waiver of Jury Trial. The Parties hereby waive their respective rights to
trial by jury in any action or proceeding involving the Property or arising out
of this Agreement.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE LESSOR OR BY THE REAL ESTATE
BROKER OR ITS AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR
TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION RELATING THERETO. THE PARTIES
ARE URGED TO:

1 SEEK THE ADVICE OF THEIR OWN LEGAL COUNSEL AS TO THE LEGAL AND TAX
CONSEQUENCES OF THIS LEASE;

2 RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE, BUT NOT BE LIMITED TO, THE POSSIBLE
PRESENCE OF ASBESTOS OR HAZARDOUS MATERIALS, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICAN DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.

LESSOR:

CORTONA OPPORTUNITY LTD.

By:

Name Printed: Kip Bradley

Date Executed: 25 OCTOBER 06

Address for payments and notices:

To Lessor

CORTONA OPPORTUNITY LTD.

c/o Daketta Pacific

5276 Hollister Avenue, Suite 212

Santa Barbara, CA 93111

(805)681-0788

(805) 681-0768 fax

LESSEE:

OCCAM NETWORK INC. By:

Name Printed: Robert Howard-Anderson

Date Executed:

To Lessee:

OCCAM NETWORKS, INC.

6868 Cortona Drive

Goleta, CA 93117

(805)

(805) fax

Initials

PAGE 14



--------------------------------------------------------------------------------

LOGO [g39299img15.jpg]

 

EXHIBIT A

Addendum for Industrial/Commercial Multi-Tenant Lease—Modified Net

Dated 12 October 2006

By and Between Cortona Opportunity Ltd. (Lessor) and Occam Networks, Inc.
(Lessee)

49. Triple Net Lease. This Lease is what is commonly called a “net, net, net
lease,” it being understood that Lessor shall receive the rent set forth above
free and clear of any and all impositions, taxes, liens, charges or expenses of
any nature whatsoever in connection with the ownership and operation of the
Premises. In addition to the rent reserved above, Lessee shall pay the operating
expenses, maintenance expense, management fees, and all other charges and costs
required under any provision of this Lease during the term’ hereof. All such
expenses, charges and costs shall constitute additional rent, and upon the
failure of Lessee to pay any such expenses, costs or charges, Lessor shall have
the same rights and remedies as otherwise provided in this Lease for the failure
of Lessee to pay rent.

50. Remeasurement of Premises. Lessee, at Lessee’s cost and expense, has the
right within six (6) months of delivery of the Premises to remeasure the
Premises. Such remeasurement shall be undertaken by a licensed architect or
engineer and shall be made in accordance with applicable BOMA standard for
measuring all useable space for a multi-tenant floor (ANSI Z65.1-1996) taking
into account a reasonable proportionate share of potential common area spaces.
If such remeasurement indicates square footage different from that set forth in
paragraph 1.2(a), the Premises square footage shall be adjusted to reflect the
corrected square footage, and the Monthly Rent and Tenant Improvement Allowance
shall be adjusted to reflect the corrected Premises square footage as follows:
Monthly Rent shall be established by multiplying the newly determined Premises
square footage by $1.16/sq, ft. NNN and the Tenant Improvement Allowance shall
be established by multiplying the newly determined Premises square footage by
$35/sq. ft.

51. Early Possession, Lease Commencement and Rent Commencement: Lessee shall
have Early Possession of the Premises on or about 18 October 2006. The Original
Term and payment of Base Rent shall commence upon the earlier of (i) substantial
completion of the Tenant Improvements; or (ii) Lessee’s receipt of a Certificate
of Occupancy for the Premises, but under no circumstances shall Base Rent
commencement occur later than February 1, 2007. For purposes of this section,
“substantial completion of the Tenant Improvements” shall mean that Lessee has
achieved not less than ninety percent (90%) completion of the Tenant
Improvements for the Premises, not including any remaining punch list items, as
reasonably certified by the general contractor responsible for the completion of
the Tenant Improvements.

Base Rent shall be payable commencing on or before February 1, 2007 provided,
however, that in the event that Lessee has not obtained a Certificate of
Occupancy for the Premises by January 31, 2007, Lessee will only be obligated to
pay fifty percent (50%) of Base Rent for the month February, 2007. In the event
that Lessee has not obtained a Certificate of Occupancy for the Premises by
February 28, 2007, Lessee will only be obligated to pay fifty percent (50%) of
Base Rent for the month of March, 2007. Under any and all circumstances, Lessee
shall pay full Base Rent commencing April 1, 2007 and thereafter, whether Lessee
has obtained a Certificate of Occupancy for the Premises by that date or not.
All other triple-net costs and expenses payable by Lessee under the Lease
including, without limitation, Common Area Operating Expenses, real property
taxes, insurance premiums, and maintenance and repair expenses shall be payable
by Lessee commencing February 1, 2007.

52. Option to Terminate: Lessee shall require an option to terminate their space
in the 48th month (i.e., February 1, 2011) upon providing Lessor with not less
than six (6) month’s prior written notice. Lessee shall pay for all the
unamortized tenant improvements, commissions and a termination penalty equal to
two (2) months of the then current Base Rent.

53. Adjustment to Base Rent. The Base Rent for the Premises payable during the
Original Term shall be subject to adjustment on an annual basis on February 1,
2008 and on the same day of every year thereafter throughout the Term (the
“Adjustment Date”). The adjustment of the Base Rent shall be calculated as
follows:

(1) The rent in effect as of the Adjustment Date in each year shall be increased
by the greater of (A) three percent (3%); or (B) the percentage increase, if
any, in the Consumer Price Index (All Items for All Urban Consumers 1982-84 =
100 Base), of the United States Department of Labor, Bureau of Labor Statistics
for the Los Angeles–Orange County–Riverside, California area (the “Index”). The
calculation pursuant to subparagraph 53(1)(B) shall be made according to the
following formula:

X = A x B/C

X = Adjusted Base Rent

A = Base Monthly Rent in effect as of the Adjustment Date

B = The monthly index in effect for the month of the Current Adjustment Date
(the “Adjustment Index”)

C = The monthly index in effect for the month of the immediately preceding
year’s Adjustment Date (the “Base Index”)

The monthly Base Rent as so increased shall be payable for each month commencing
with the Adjustment Date and continuing until the next Adjustment Date. In no
event, however, shall the CPI Adjusted Base Rent be less than the rent payable
for the month immediately preceding the Adjustment Date. The Parties hereto
recognize that the Index for any month in question will not be published for
approximately two (2) months thereafter. Therefore, Lessee shall pay Lessor 103%
of the monthly rent previously paid by Lessee until such time as the calculation
pursuant to subparagraph 53(1)(B) can be made and at that time Lessee shall pay
the new monthly Base Rent plus the total of arrearages, if any.

(2) If the Index is discontinued or revised during the term of this lease, such
other government Index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.

(3) In no event shall the annual increase pursuant to paragraph 53(1)(B) be
greater than seven percent (7%).

54. Acceptance of Condition. Lessee shall maintain and repair the HVAC system in
good, order, condition and repair at Lessee’s expense. So long as the required
service contracts described in Paragraph 7.1 (b) below are obtained by Lessee
and are in effect within thirty (30) days following the Start Date, Lessor
warrants that the existing heating, ventilation, and air conditioning systems
(“HVAC”), other than those constructed by Lessee, shall be in good operating
condition on said date. In the event that it becomes necessary to replace
existing HVAC, other than those HVAC components which are constructed by Lessee,
where such replacement is not the result of any negligence or failure to
maintain and repair by Lessee, Lessor shall, at Lessor’s cost and expense,
replace the HVAC system. The preceding warranty applies to replacement of
malfunctioning or failed equipment which may not otherwise be repaired by a
licenced HVAC contractor; it does not apply to routine repairs and on-going
maintenance.

Prior to Commencement, the parties shall meet promptly to determine which HVAC
units, if any, are in less-than-good condition. The parties further agree that
in the event that if any agreed-upon units fail, Lessor will make prompt
assessment of the need for further repair and in the event Lessor is unable to
repair these units, Lessor will replace the units at no cost to Lessee. It is
understood that Lessee has routine maintenance and repair responsibility.
However, due to the condition and current status of these units, Lessor will
have primary responsibility for these particular units.

The parties further agree that the roof in certain areas that are not covering
the leased Premises of Lessee may need repair. Lessor shall be responsible for
the maintenance and repair of the portions of the Building roof which is not
covering the leased Premises and for any damage caused to Lessee through
Lessor’s failure to properly maintain and repair such roof areas.

Except as otherwise previously specified in this paragraph, Lessee (i) accepts
the Premises in “AS IS” condition without any obligation or liability to Lessor
as to repair and maintenance of the Premises. All alterations, improvements,
replacements, repairs, maintenance or modifications shall be made at Lessee’s
sole cost and expense and in strict compliance with the terms of this Lease;
and, (ii) acknowledges that neither the Lessor nor the Lessor’s agent has made
any representation or warranty to Lessee as to the condition of the Premises nor
suitability of the Premises for the conduct of Lessee’s business.

Initials

PAGE 15



--------------------------------------------------------------------------------

LOGO [g39299img16.jpg]

 

55. Right of First Refusal to Lease Additional Space within the Building. Lessor
hereby grants to Lessee a right of first refusal to lease adjacent leaseable
premises within the Building.

If at any time Lessor desires to lease all or any portion interest in the space
adjacent to the Premises for a period greater than two (2) years, and receives a
bona fide offer (the “Offer”) which Lessor is willing to accept from any person,
firm or entity ready, willing and able to lease all or any portion of the
adjacent space, then Lessor shall immediately give notice thereof (the “Offer
Notice”) to Lessee including the rental rate offered and the general terms and
conditions of the Offer.

Lessee shall have five (5) business days after receipt of the Offer Notice (the
“Exercise Period”) in Lessee’s sole and absolute discretion, to agree to lease
the Property which is the subject of the Offer at the price and according to the
terms specified in the Offer

If Lessee does not exercise his right to lease the Property by giving written
notice thereof to Lessor within the Exercise Period, Lessor may accept the Offer
and complete the lease to the offeror in accordance with the Offer. Concurrently
with the closing of the lease to the offeror pursuant to the Offer, Lessee
shall, upon request by Lessor, execute and deliver a release and acknowledgement
of termination of his right of first refusal but only as to that interest in the
Property leased pursuant to the Offer.

56. Options.

56.1. Subject to the terms and conditions of paragraph 39, Lessee shall be
granted two (2) options to renew the term of this Lease for five (5) additional
years each. Lessee shall deliver written notice to Lessor of its election to
exercise each option at least one hundred and eighty (180) days, but not greater
than two hundred and seventy (270) days, prior to the expiration of the
then-current term (an “Option Notice”). If Lessee does not deliver a timely
Option Notice, the option shall become null and void and Lessor shall have no
further obligation to extend the term of the Lease. Lessee shall not be entitled
to exercise the renewal option in the event that Lessee shall have committed a
default or breach of any kind at any time during this Lease.

56.2. Initial Base Rent During Option Period to be Market Rent. The initial
monthly Base Rent for the option period shall be based on ninety five percent
(95%) of the Fair Market Rental for similar space, but not less than the monthly
Base Rent paid by Lessee for the last month of the previous term plus a CPI
factor pursuant to paragraph 53 above. The Fair Market Rental shall be
determined pursuant to the terms of paragraph 56.3 below.

56.3. Fair Market Rental Determination.

(a) For the purposes of this section, “Fair Market Rental” shall be defined as
the rent for the Premises as determined in accordance with the provisions of
this paragraph 56.3.

(b) The Parties shall have twenty (20) days after Lessor receives an Option
Notice to agree on the Fair Market Rental of the Premises. The Fair Market
Rental of the Premises for each option term shall be the rental value for
similar space within a 5-mile radius of the Premises at the time of the exercise
of the option multiplied by an amount equal to ninety five percent (95%), taking
into consideration the use of the Premises by Lessee.

(c) If the Parties are unable to agree on the Fair Market Rental for the option
term within that period, then within ten (10) days after the expiration of that
period each Party, at its cost and by giving notice to the other Party, shall
appoint a real estate appraiser, who works full time as a real estate appraiser
and who is engaged in commercial appraisal in the area, to appraise and set the
minimum Fair Market Rental for the option term. If a Party does not appoint an
appraiser within ten (10) days after the other Party has given notice of the
name of its appraiser, the single appraiser appointed shall be the sole
appraiser, and shall set the Fair Market Rental for the option term. If the two
appraisers are appointed by the Parties as stated in this paragraph, they shall
meet promptly and attempt to set the Fair Market Rental for the option term. If
they are unable to agree within fifteen (15) days after the second appraiser has
been appointed, they shall attempt to elect a third appraiser meeting the
qualifications stated in this paragraph within ten (10) days after the last day
the two appraisers are given to set the Fair Market Rental. If they are unable
to agree on the third appraiser, either of the Parties to this lease, by giving
ten (10) days’ notice to the other Party, can apply to the then president of the
local county Board of Realtors or to the presiding judge of the superior court
of the local county, for the selection of a third appraiser who meets the
qualifications stated in this paragraph. Each of the Parties shall bear one-half
of the cost of appointing the third appraiser and of paying the third
appraiser’s fee. The third appraiser, however selected, shall be a person who
has not previously acted in any capacity for either Party.

(d) Within fifteen (15) days after the selection of the third appraiser, a
majority of the appraisers shall set the Fair Market Rental for the option term.
If a majority of the appraisers are unable to set the Fair Market Rental within
the stipulated period of time, the rent amounts specified in the three
appraisals shall be added together and their total divided by three; the
resulting quotient shall be the initial Fair Market Rental of the Premises
during the option term subject to increase pursuant to paragraph 53 above.

(e) The Fair Market Rental during each option term, regardless of how
determined, shall not be less than the monthly rent payable by Lessee for the
last month of the previous term plus a CPI factor pursuant to paragraph 53
above.

57. Tenant Improvements. Lessee shall receive a Tenant Improvement Allowance
equal to $35.00 per leaseable square feet (the “Tenant Improvement Allowance”).
Lessor will also provide up to $20.00 per square foot for additional Tenant
Improvement Allowance amortized over seven (7) years at an interest rate equal
to the cost of funds from Lessor’s lender. Lessee shall utilize the Tenant
Improvement Allowance on a prorated share basis throughout the Premises (e.g.,
if the Lessee only builds out 70% of the space then the Lessee will receive 70%
of the total Tenant Improvement Allowance). The Tenant Improvement Allowance
shall be credited towards hard costs of construction (i.e., materials, labor,
permits and fees, and equipment) and any other soft costs (space planning,
architectural, engineering, cabling, and project management). Upon completion of
improvements, Lessee shall submit receipts and invoices, along with lien
releases as may be required by Lessor, and Lessor shall distribute the requested
portion of the Tenant Improvement Allowance within fifteen (15) business days
thereafter.

The Lessee shall bid the construction job to outside contractors. Lessee shall
be responsible for the project build-out and will contract directly with the
building contractors for all Tenant Improvements.

Lessor, at Lessor’s sole cost and expense shall either paint or smooth coat the
front portion of the Building per Lessee’s choice per mutually agreeable terms
and this cost shall not be included as a portion of the Tenant Improvement
Allowance. Prior to the Commencement Date, Lessor shall be responsible for
demising the Premises, including the erection of any demising walls as noted in
Exhibit B.

58. Additional Provisions Regarding Subletting. Subject to the provisions of
paragraph 12, Lessee shall have the right, subject to Lessor’s prior written
consent, which shall not be unreasonably withheld or delayed, to sublease or
assign any portion of the Premises, and any portion of any space subsequently
leased, at any time during the Original Term and Renewal Options periods (if
any). Lessee shall retain fifty percent (50%) of all sublease profits after it
accounts for its entire reasonable sublease costs. A reorganization, merger,
sale, partnership change, assignment, transfer or hypothecation of any
partnership or other ownership interest in Lessee shall not be deemed an
Assignment or Sublease under the lease. Neither the use by, nor the Subletting
to, any subsidiary or affiliate of Lessee of all or a portion of the Premises
shall be deemed an Assignment or Sublease under the lease.

59. Commissions. Upon the full execution and delivery of the Lease, Lessor shall
pay Newmark of Southern California, Inc. (“Broker”) a commission equal to three
percent (3%) of the total Base Rent consideration on the first (1st) five
(5) years and one-and-one-half percent (1.5%) on the balance of the Original
Term.

60. Exclusions from Common Area Operating Expenses. Notwithstanding anything
contained in the definition of Common Area Operating Expenses as set forth in
Subsection 4.2(a) of this Lease, Common Area Operating Expenses shall not
include the following:

(i) Any ground lease rental;

(ii) The costs of repairs to the Building, if and to the extent that any such
costs is actually reimbursed by the insurance carried by Landlord or subject to
award under any eminent domain proceeding;

(iii) Depreciation, amortization and interest payments, except as specifically
permitted herein or except on materials, tools supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party where such depreciation,
amortization and interest payments would otherwise have been included in the
charge for such third party’s services. In such a circumstance, the inclusion of
all depreciation, amortization and interest payments shall be determined
pursuant to generally accepted accounting principles, consistently applied,
amortized over the reasonably anticipated useful life of the capital item for
which such amortization, depreciation or interest allocation was calculated;

Initials

PAGE 16



--------------------------------------------------------------------------------

LOGO [g39299img17.jpg]

 

(iv) Marketing costs, including leasing commissions, attorneys’ fees incurred in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective lessee or other
occupants of the Project;

(v) Expenses for services not offered to Lessee or for which Lessee is charged
directly, whether or not such services or other benefits are provided to another
tenant or occupant in the Project;

(vi) Costs incurred due to Lessor’s or any other Lessee in the Project of a
building’s violation, other than Lessee or violation of the terms and conditions
of any lease or rental agreement in the Project;

(vii) That portion of any billing by Landlord, its subsidiaries or affiliates
for goods and/or services in the Project, if and to the extent that such billing
exceeds the costs of such goods and/or services if rendered by an unaffiliated
third party on a competitive basis;

(viii) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Buildings on
the Project or the land thereunder;

(ix) Costs associated with operating the entity which constitutes Lessor, as the
same are distinguished from the costs of operation of the Common Areas of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Lessee may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Lessor’s interest in the Project, costs (including attorneys’ fees and
costs of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitration pertaining to Lessor’s ownership of the Project;

(x) Advertising and promotional expenditures, and costs of signs in or on the
Project identifying the owner of the any Building in the Project, or other
lessee or tenants signs;

(xi) Electric, gas or other power costs for which (and only to the extent)
Lessor has been directly reimbursed by another lessee, tenant or occupant of any
Building in the Project, or for which any lessee, tenant or occupant directly
contracts with the local public service company;

(xii) Tax penalties and interest incurred as a result of Lessor’s negligent or
willful failure to make payments and/or to file any income tax or informational
return(s) when due, unless such non-payment is due to Lessee’s nonpayment of
rent;

(xiii) Any charitable or political contributions;

(xiv) The purchase or rental price of any sculpture, paintings or other object
of art, whether or not installed in, on or upon any Building in the Project;

(xv) Any compensation paid or expenses reimbursed to clerks, attendants or other
persons working in any commercial concession(s) operated by Lessor, and any
services provided, taxes attributable to and costs incurred in connection with
the operation of any retail or restaurant operations in or on the Project;

(xvi)Any accelerated payment(s) made at Lessor’s election on obligations
undertaken which would not otherwise become due, to the extent that such
accelerated payment(s) exceed the amount otherwise payable had Lessor not
elected to accelerate payment thereof (notwithstanding such exclusion, the
balance of such accelerated payment shall be included by Lessor in operating
expense calculations for succeeding years, as if the payment had been made when
originally due prior to such acceleration);

(xvii) Costs, including attorneys’ fees and settlement judgments and/or payments
in lieu thereof, arising from actual or potential claims, disputes, litigation
or arbitration pertaining to any matters other than which are for the benefit of
the Project;

(xviii) Insurance deductibles in excess of reasonable and customary deductible
amounts; and,

(xix) Costs incurred by Lessor to comply with notices of violation of the
Americans with Disabilities Act, as amended, when such notices are for
conditions existing prior to the Commencement Date, and which are not conditions
that will be addressed as part of the tenant improvements being made in order
for Lessee to occupy the premises.

61. Audit Rights. Lessee shall have the right, at its own cost and expense, to
audit or inspect Lessor’s detailed records each year with respect to
Building/Project Operating Expenses, as well as all other Additional Rent
payable by Lessee pursuant to the Lease for any Lease year (not to exceed one
time per year). Lessee must Notify Lessor of its intent to audit the first year
within ninety (90) days after receipt of the Statement or Statements applicable
to the first year of this Lease. For any Statement or Statements applicable to
any year other than the first year of this Lease the Lessee must Notify Lessor
of its intent to audit any particular year within ninety (90) days after receipt
of such Statement or Statements provided for under this Lease. In the event
Lessee fails to give Lessor timely written notice of Lessee’s intent to audit
Building/Project Operating Expenses or Additional Rent for any given lease year
within ninety (90) days after Lessee’s receipt of a Statement or Statements
applicable to such year, then all financial items for such year shall be deemed
closed and finally approved by Lessee and shall not be subject to review or
audit by Lessee thereafter. Lessor shall utilize, and cause to be utilized,
accounting records and procedures for each Lease year conforming to generally
accepted accounting principles, consistently applied, with respect to all of the
Building/Project Operating Expenses for such Lease year, including without
limitation, all payments for Building/Project Operating Expenses, to facilitate
Lessee’s audit or inspection. Pursuant to the foregoing, Lessor shall be
obligated to keep such records for the first Lease year for ninety (90) days
plus the duration of any applicable audit. After the first Lease year the Lessor
shall be obligated to keep such records for ninety (90) days plus the duration
of any applicable audit. Within fifteen (15) business days of Lessee’s written
Notice to Lessor of its desire to review Lessor’s books and records, Lessor
shall forward to Lessee or Lessee’s authorized representative a full and
complete copies of the Building’s/Project’s general ledger, check register and
computer worksheets for each Lease year being reviewed. General ledgers shall be
the type printed from Lessor’s particular computerized accounting system which
reflects; (a) the full year’s listing of expenses with such expenses of course
listed under its applicable account (which account has its name and number
clearly specified) and with each account’s expenses summarized via account
balances, (b) for each expense, the date of the expense, the payee/vendor, the
amount (including debits and credits), and the transaction description
(reflecting an explanation of what the expense was for), and (c) the various
income accounts indicating the income items which were received and applied
during the year. If after the review of such documentation, Lessee desires to
perform a complete audit of Lessor’s books and records, Lessee shall give Lessor
not less than ten (10) business days prior written Notice of its intention to
conduct any such audit. Lessor shall reasonably cooperate with Lessee during the
course of such audit, making all pertinent records available to Lessee, Lessee’s
employees and agents for inspection during normal business hours in Lessor’s
Building/Project management office upon the provision of reasonable Notice
thereof. Lessor agrees to make such personnel available to Lessee as is
reasonably necessary for Lessee, Lessee’s employees and agents, to conduct such
audit. Lessee, Lessee’s employees and agents, shall be entitled to make
photostatic copies of such records, provided Lessee bears the expense of such
copying, and further provided that Lessee keeps such copies in a confidential
manner and does not show or distribute such copies to any other third party.
Lessee shall only use an auditor from an independent certified public accounting
firm who is ready willing and competent to perform a lease audit and will not
retain any lease auditor on a contingency basis.

The results of such audit, as reasonably determined by both parties, shall be
binding upon Lessor and Lessee and kept confidential to the parties hereto. If
such audit discloses that the amount paid by Lessee as Lessee’s Share of
Building/Project Operating Expenses, or of other additional rental payable
pursuant to the Lease, (i) has been overstated by more than four percent (4%),
then, in addition to immediately repaying such overpayment and associated
interest to Lessee, Lessor shall also pay the reasonable costs incurred by
Lessee in connection with such audit (which costs shall not exceed the amount
repaid or credited to Lessee); or (ii) has not been overstated by four percent
(4%) or more, then, (a) Lessor shall credit Lessee with any overpayment without
interest; (b) Lessee shall pay the underpayment (if any) and associated interest
to Lessor, and (c) Lessee shall also pay the reasonable costs incurred by Lessor
in connection with such audit.

62. Consent (continued). For the purposes of Paragraph 7.3(b), Lessor shall not
unreasonably withhold approval of Lessee’s contractor and Lessor shall
reasonably approve or disapprove Lessee’s proposed Alternations or Utility
Installations within ten (10) business days following Lessor’s receipt of all
information and materials required for submittal to Lessor by Lessee as provided
in paragraph 7.3(b).

63 Removal (continued). By delivery to Lessee of written notice at the time of
Lessor’s consent to any Lessee Owned Alterations or Utility Installations,
Lessor may require that such Lessee Owned Alterations or Utility Installations
be removed by the expiration or end of the term of this Lease.

Initials

PAGE 17



--------------------------------------------------------------------------------

LOGO [g39299img18.jpg]

 

64. Paragraph 26. No Right to Holdover. Lessee has no right to retain possession
of the Premises or any part thereof beyond the expiration or termination of this
Lease without Lessor’s prior written approval. In the event that Lessee holds
over with Lessor’s approval, then the Base Rent during the first ninety
(90) days shall be increased to 125% of the Base Rent applicable immediately
preceding the expiration or termination; thereafter, the Base Rent shall
increased to 150% of the Base Rent applicable immediately preceding the
expiration or termination. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.

65. Acknowledgement of Pending Hotel/Retail Development. Lessee acknowledges
that it has been notified of Lessor’s intentions to develop a commercial project
on the currently vacant parcel which is adjacent to the Premises. Such
commercial development may include, without limitation a retail and/or hotel
development on the parcel. Lessee acknowledges that such a commercial
construction project will generate noise, dust, vibration, construction traffic
and activity which may be disturbing to Lessee’s quiet enjoyment of the
Premises.

As part of the project, Lessor reserves the right (i) to close the common areas
when and to the extent necessary for construction, maintenance or renovation
purposes or to prevent a dedication of any part thereof or the accrual of any
rights therein in favor of the public or any third person; (ii) to make changes
to the access to the common areas including, without limitation, entrances and
exits; changes to the common areas, changes in the location or nature of
improvements in the common area including the parking lot and parking
facilities; (iii) to alter, remodel or renovate the Property and, in connection
therewith, to install pipes, supports, utilities, conduits, ducts and similar
fixtures beneath or through the property, provided that such alteration,
remodeling or renovation does not substantially change the size, dimension,
configuration or nature of the Premises or unreasonably interfere with the
Tenant’s use thereof; and (iv) to change the plan of the common area to the
extent necessary as part of the project, so long as the changes do not
substantially interfere with ingress to and egress from the Premises.

Lessee waives all claims against Lessor for, and to indemnify and hold the
Lessor harmless from, any loss or liability, and all costs or expenses,
including attorneys’ fees and costs of defense, arising from or attributable to
any such nuisance or disturbance related in any way to the adjacent development
project.

66. Late or Past-Due Obligations. Lessee acknowledges and agrees to establish
and maintain all necessary arrangements to have the payment of Rent via
automatic electronic direct deposit into an account as designated by Lessor on
or before the first (1st) day of each month.

Lessee further acknowledges that late payment by Lessee to Lessor of Base Rent,
Lessee’s Utility Expense, Lessee’s Operating Expenses or any other sums due
hereunder will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Building. Accordingly, if any installment of Base Rent,
Operating Expense, or any other sum due from Lessee is not received by Lessor
via automatic direct deposit on or before the first (1st) day of each month and
the unpaid amount remains outstanding following five (5) days after notice from
Lessor, such payment or other sum shall be immediately due and payable together
with a late payment charge (“Late Charge Fee”) equal to the greater of One
Hundred Dollars ($100.00) or five percent (5%) of the delinquent amount. Payment
of such Late Charge Fee shall not excuse or cure any default by Lessee under
this Lease. The Parties hereby agree that such Late Charge Fee represents a fair
and reasonable estimate of the costs Lessor may incur by reason of late payment
by Lessee. Acceptance of such Late Charge Fee by Lessor shall in no event
constitute a waiver of Lessee’s default with respect to such overdue amount, nor
prevent Lessor from exercising any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for three (3) consecutive installments of rent, then rent, at
Lessor’s option, may become due and payable quarterly in advance rather than
monthly.

If the foregoing penalty provision should ever be deemed in violation of any
usury laws of the State of California, then the amount of such penalty shall be
reduced to the maximum then permitted under such usury laws.

67. Hazardous Materials

67.1. Warranty; Survival. Lessor has provided to Lessee a copy of that certain
Phase I Environmental Site Assessment Report dated 17 February 2005 prepared by
West Coast Environmental and Engineering (the “Environmental Report”). To the
best of Lessor’s knowledge, the Environmental Report accurately reflects the
environmental condition of the Premises and the real property on which the
Premises are located. Lessee acknowledges and agrees that Lessee has had a full
and complete opportunity to review the Environmental Report and to investigate
the environmental condition of the Premises and the real property on which the
Premises are located. Lessee accepts possession of the Premises “AS IS”
including, without limitation, the environmental condition thereof. The
provisions of this Paragraph 67 and all subparagraphs hereunder shall survive
the expiration or termination of the Lease.

67.2 Indemnifications. Lessee hereby agrees to indemnify, protect, defend and
hold harmless Lessor from and against any and all liabilities, losses, damages,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and court costs)
arising out of or related to the use, generation, storage, treatment, disposal
or transportation of Hazardous Materials brought onto the Premises by Lessee or
its employees. Lessor hereby agrees to indemnify, protect, defend and hold
harmless Lessee from and against any and all liabilities, losses, damages,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and court costs)
arising out of or related to: (i) the breach by Lessor of the warranty and
representation set forth in Section 67.1 above; (ii) the use, generation,
storage, treatment, disposal or transportation of Hazardous Materials brought
onto the Premises by Lessor or its employees during the Term of the Lease.

67.3 Exemption of Lessor from Environmental Liability; Release. Subject to the
provisions of Section 67.2, Lessor, its officers, directors, employees,
representatives, successors and assigns shall not be liable for injury or damage
to the person or goods, wares, merchandise or other property of Lessee, Lessee’s
employees, contractors, invitees, customers, or any other person in, on or about
the Premises, where such damage or injury is caused by or results directly or
indirectly from the environmental condition of the Premises or the real property
in which the Premises are located. Lessee shall rely solely upon Lessee’s own
knowledge of the Premises and the Property based on Lessee’s investigation, and
its own inspection of the Property in determining the physical condition of the
Premises and the Property. Lessee and anyone claiming by, through or under
Lessee hereby waives its right to recover from and fully and irrevocably
releases Lessor, its members, employees, officers, directors, representatives,
agents, servants, attorneys, affiliates, parent, subsidiaries, successors and
assigns (“Released Parties”) from any and all claims that it may now have or
hereafter acquire against any of the Released Parties for any costs, loss,
liability, damage, expenses, demand, action or cause of action arising from or
related to any latent or otherwise environmental condition or environmental
matters relating to or arising out of the Premises, the Property, or any portion
thereof. This release includes claims of which Lessee is presently unaware or
which Lessee does not presently suspect to exist which, if known by Lessee,
would materially affect Lessee’s release of Lessor and the Released Parties.
Lessee specifically waives the provisions of California Civil Code Section 1542,
which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

In this connection Lessee hereby agrees, represents and warrants that Lessee
realizes and acknowledges that factual matters now unknown to him may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and Lessee further agrees, represents and
warrants that the waivers and releases herein have been negotiated and agreed
upon in light of that realization and that Lessee nevertheless hereby intends to
release, discharge and acquit the Released Parties from any such unknown causes
of action, claims, demands, debts, controversies, damages, costs, losses and
expenses which might in any way be included as a material portion of the
consideration given to Lessor by Lessee in exchange for Lessor’s performance
hereunder.

Lessor and Lessee have each initialed this paragraph 67 to further indicate
their awareness and acceptance of each and every provision hereof.

Lessee’s Initials

Lessor’s Initials

Initials

PAGE 18



--------------------------------------------------------------------------------

LOGO [g39299img19.jpg]

 

EXHIBIT B(1)

First Floor Plan for Industrial/Commercial Multi-Tenant Lease—Modified Net

Dated 12 October 2006

By and Between Cortona Opportunity Ltd. (Lessor)

and Occam Networks, Inc. (Lessee)

(Premises is the cross-hatched area)

DEMISING WALL TO BE BUILT BY LANDLORD

LANDLORD TO REMOVE DOORS AND FILL IN OPENINGS IN THESE AREAS.

DEMISING WALL TO BE BUILT BY LANDLORD

Electrical Panel

First Floor Plan

Initials

PAGE 19



--------------------------------------------------------------------------------

LOGO [g39299img20.jpg]

 

EXHIBIT B(2)

Second Floor Plan for Industrial/Commercial Multi-Tenant Lease—Modified Net

Dated 12 October 2006

By and Between Cortona Opportunity Ltd. (Lessor) and

Occam Networks, Inc. (Lessee)

(Premises is the cross-hatched area)

2nd Floor

Scale: Not to Scale

Patio

Area: 12729.90 SQ. FT.

Open to Below

*NOTE: EXISTING CONDITIONS TO BE FIELD VERIFIED BEFORE CONSTRUCTION.

Initials

PAGE 20



--------------------------------------------------------------------------------

LOGO [g39299img21.jpg]

 

EXHIBIT C

Rules and Regulations for Industrial/Commercial Multi-Tenant Lease—Modified Net

Dated 12 October 2006

By and Between Cortona Opportunity Ltd. (Lessor) and Occam Networks, Inc.
(Lessee)

GENERAL RULES

1. Lessee shall not suffer or permit the obstruction of any driveways, walkways,
stairways or other portions of the Building commonly used by other lessees
and/or their customers.

2. Lessor reserves the right to refuse access to any persons Lessor, in good
faith, judges to be a threat to the safety, reputation, or property of the
Building and its occupants.

3. Lessee shall not make or permit any activity, noise or odors that annoy or
interfere with other tenants or persons having business within the Building.

4. Lessee shall not keep animals or birds within the Building, and shall not
bring bicycles, motorcycles or other vehicles into areas not designated as
authorized for same.

5. Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.

6. Subject to prior written notification to Lessor, Lessee may alter any lock or
install new or additional locks or bolts.

7. Lessee shall obtain written authorization from Lessor before making any
copies of any keys relating to the Premises.

8. Upon surrender and pursuant to Lessor’s record, Lessee shall return all keys
given to Lessee by Lessor. The cost of lost or unreturned keys shall be charged
to Lessee. A rekeying charge, including the related service call charge, will be
assessed to Lessee for any lock to which any key(s) has (have) been lost or
unreturned.

9. Lessee shall be responsible for the inappropriate use of any toilet rooms,
plumbing or other utilities. No foreign substances of any kind are to be
inserted therein.

10. Lessee shall not deface or damage the walls, partitions or other surfaces of
the Premises or Building.

11. Lessee shall not suffer or permit any thing in or around the Premises or
Building that causes excessive vibration or floor loading in any part of the
Building.

12. Furniture, significant freight and equipment shall be moved into or out of
the Building subject to such reasonable limitations, techniques and timing as
may be designated by Lessor. Lessee shall be responsible for any damage to the
Building arising from any such activity.

13. Lessee shall not employ any service or contractor for services or work to be
performed in the Building, except as approved by Lessor

14. No window coverings, shades or awnings shall be installed or used by Lessee
without Lessor’s approval, nor shall any signs or stickers be placed in any
windows by Lessee that are inconsistent with existing signage in the complex.

15. Any signs requested by Lessee are to be produced by Lessor at the sole cost
and expense of Lessee.

16. No Lessee, employee or invitee shall go upon the roof of the Building.

17. Lessee shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in or around the Project unless given written permission by Lessor.

18. Lessee shall not use any method of heating or air conditioning other than as
provided by Lessor.

19. Lessee shall not install, maintain or operate any vending machines in or
around the Premises without Lessor’s written consent.

20. The Premises shall not be used for lodging or manufacturing.

21. Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.

22. Lessee assumes all risks from theft or vandalism and agrees to keep its
Premises locked as may be required.

23. Lessor reserves the right to waive any one of these rules or regulations,
and/or as to any particular lessee, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
such lessee.

24. Lessor reserves the right to modify these General Rules and/or make such
other reasonable Rules and regulations as it may from time to time deem
necessary for the appropriate operation and safety of the Building and its
occupants. Lessee agrees to abide by these and such other rules and regulations
after being provided written notice and an opportunity to object and modify such
rules and regulations.

PARKING RULES

1. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles.

2. Users of the parking area will obey all posted signs and park only in the
areas designated for vehicle parking.

3. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Lessor will not be responsible for any damage
to vehicles, injury to persons or loss of property, all of which risks are
assumed by the Party using the parking area.

4. The maintenance, washing, waxing or cleaning of vehicles in the parking areas
is prohibited.

5. Lessee shall be responsible for assuring that all of its employees, agents
and invitees comply with the applicable parking rules, regulations, laws and
agreements.

6. Lessor reserves the right to modify these parking rules and/or adopt such
other reasonable and non-discriminatory parking rules and regulations as it may
deem necessary for the proper operation of the parking area.

7. Prohibited Activity is said to mean the violation of any of the preceding
parking rules.

8. Lessee must have written authorization from Lessor to park any car(s)
overnight on the Premises.

Initials

PAGE 21



--------------------------------------------------------------------------------

LOGO [g39299img22.jpg]

 

EXHIBIT D

Work Letter for Industrial/Commercial Multi-Tenant Lease—Modified Net

Dated 12 October 2006

By and Between Cortona Opportunity Ltd. (Lessor) and Occam Networks, Inc.
(Lessee)

(Lessee Designs and Builds - Allowance)

This Work Letter Agreement (“WLA”), dated October 12, 2006, for reference
purposes only, supplements the Lease (the “Lease”). dated and executed
concurrently herewith, by and between Cortona Opportunity Ltd. (“Lessor”) and
Occam Networks, Inc. (“Lessee”), covering certain premises described in the
Lease (the “Premises”). All terms not defined herein shall have the same meaning
as set forth in the Lease. This WLA will be attached to the Lease and
incorporated by reference therein as Exhibit D.

1. Construction Representatives. Lessor hereby appoints Daketta Pacific as
Lessor’s representative (“Lessor’s Representative”) to act for Lessor in all
matters covered by this Exhibit “D”. Lessee hereby appoints Newmark Knight Frank
Project Management as Lessee’s representative (“Lessee’s Representative”) to act
for Lessee in all matters covered by this Exhibit “D”. All communications with
respect to the matters covered by this Exhibit “D” shall be made to Lessor’s
Representative or Lessee’s Representative, as the case may be. Either party may
change its representative under this Exhibit “D” at any time by written notice
to the other party. Lessee shall enter into a construction contract with a
qualified contractor (the “Contractor”) reasonably approved by Lessor for the
construction of the Tenant Improvements.

2. Construction Plans for Premises. Lessor shall have the right to approve
Lessee’s architect (“Architect”) and engineers (the “Engineer”) on the Tenant
Improvements, which approval shall not be withheld unreasonably.

2.1 Preparation of Space Plans. The approved Architect shall prepare detailed
space plans sufficient to convey the architectural design of the Premises and
layout of the Tenant Improvements therein (“Space Plans”). The Space Plans shall
be submitted to Lessor for Lessor’s reasonable approval, which approval shall be
granted or withheld by written notice to Lessee delivered not later than five
(5) business days following Lessor’s receipt of the proposed Space Plans. Any
withholding of approval shall specify the reason for such rejection and Lessor a
Lessee will work together on a timely basis to resolve such rejection. Lessee
shall then submit to Lessor for Lessor’s reasonable approval, a redesign of the
Space Plans, incorporating those revisions requested by Lessor and approved by
Lessee, which approval shall be granted by written notice to Lessee delivered
not later than five (5) business days following Lessor’s receipt of the proposed
revised Space Plans.

2.2 Preparation of Final Plans. Based on the approved Space Plans, Lessee shall
cause the Architect, in consultation with the Engineer, to prepare architectural
plans, drawings and specifications and Lessee shall cause the Architect to
prepare working drawings for the Tenant Improvements (the “Plans”). All such
Plans shall ultimately show: (a) the subdivision (including partitions and
walls), layout, lighting and finishes to show type and quality of material
desired by Lessee for the Premises; (b) all internal and external communications
and utility facilities which will require conducting or other improvements from
the Building shell; and (c) all other specifications for the Tenant
Improvements. The Plans shall be approved in the same manner as provided in
Paragraph 2.1 above for approval of Space Plans.

2.3 Requirements of Lessee’s Final Plans. Lessee’s Plans as finalized and
approved by Lessor (the “Final Plans”) shall comply with all applicable laws and
ordinances and the rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations.

2.4 Approvals. Lessee shall be solely responsible for obtaining approval of the
Final Plans by the City of Goleta, together with approvals of any other
governmental agencies having jurisdiction including all necessary permits and
the temporary and permanent certificate of occupancy (or other required,
equivalent approval from the local government authority permitting occupancy of
the Premises). Lessee shall secure all necessary approvals and permits for the
construction of the Tenant Improvements. Lessee shall deliver certified copies
of all such permits, approvals and certificates within ten (10) days of Lessee’s
receipt thereof, and in any event not later than thirty (30) days following
Lessee’s commencement of business from the Premises. Lessor shall reasonably
cooperate with Lessee in obtaining such approvals. Notwithstanding any provision
in this Work Letter to the contrary, whenever Lessor’s approval or response is
due within a specified period of time, the time for Lessor’s approval or
response shall be reasonably extended as necessary when circumstances which are
beyond Lessor’s reasonable control make it difficult or impractical for Lessor
to respond within the time period specified. Lessor and Lessee acknowledge and
agree that they shall use best efforts to facilitate the timely completion of
the Tenant Improvements.

3. Allowance for Tenant Improvements.

3.1 Allowance. Lessee shall receive from Lessor an allowance (the Tenant
Improvement Allowance”) in the amount of thirty five dollars ($35.00) multiplied
by the number of square feet of the Premises as determined by the measurement
pursuant to paragraph 50 in Exhibit A, which Tenant Improvement Allowance shall
be used solely to contribute toward payment of the Work Cost (as defined below)
for the costs relating to the management, design and construction of those
improvements described in the Final Plans and which are permanently affixed to
the Premises, including, but not limited to, interior walls and ceiling,
electrical power distribution, HVAC, flooring, carpeting, vents and interior
walls (the “Tenant Improvements”). All items of Tenant Improvements (except
storage racks, computer systems, telephone systems, cabinets (including desks
and other built-ins owned by Lessee prior to the Commencement Date), appliances,
whether or not the cost thereof is covered by the Tenant Improvement Allowance)
shall become the property of Lessor upon expiration or earlier termination of
the Lease and shall remain on the Premises at all times during the Term of this
Lease, as it may be extended. Notwithstanding the foregoing, all equipment,
machinery, fixtures, signs, furnishings and other personal property purchased by
Lessee with its own funds shall be and remain the property of Lessee, and remain
the same at the expiration or earlier termination of the Lease, provided that
Lessee shall remove the same and restore the Premises in accordance with the
terms of this Lease. Lessee shall submit requests for disbursements of the
Tenant Improvement Allowance in accordance with the terms of Section 3.4 below.

3.2 Excess Work Costs; Additional Tl Allowance. In the event that the actual
Work Cost based on the Final Plans exceeds the Tenant Improvement Allowance,
Lessee shall promptly provide written notice of the excess Work Cost to Lessor
together with invoices, contractors’ bids or other documentation reasonably
substantiating such excess costs. Subject to the provisions of Section 3.4,
within five (5) business days after Lessor’s receipt and reasonable approval of
Lessee’s written notice and the documentation provided from Lessee, Lessor shall
pay an additional allowance (the “Additional Tl Allowance”) in an amount not to
exceed twenty dollars ($20.00) multiplied by the number of square feet of the
Premises as determined by the measurement pursuant to paragraph 50 in Exhibit A,
which Additional Tl Allowance shall be used solely for payment of the Work Cost.
Any Work Cost in excess of the Additional Tl Allowance shall be paid solely by
Lessee directly to the contractors or material providers and Lessor shall have
no responsibility for such excess costs. Lessee shall repay the Additional Tl
Allowance to Lessor with interest at the same interest rate per annum as Lessor
is charged by Lessor’s lender from the date of advance until repayment in full
in equal monthly installments payable on the same day as Base Rent and amortized
over the Original Term of the Lease commencing on February 1, 2007. Lessee may
prepay the Additional Tl Allowance at any time without premium or penalty. The
Additional Tl Allowance shall be payable by Lessee without any offset or
reduction for any reason and shall constitute Rent under the Lease.

3.3 Changes. In the event that changes to the Space Plans or Plans are requested
by Lessee, other than governmental agency mandated changes, subsequent to
Lessor’s approval, such changes and the costs thereof shall be forwarded to
Lessor for approval (which approval shall not be unreasonably withheld) prior to
incorporation into the work. After Lessor’s approval of the Lessee requested
changes and the costs thereof, the changes shall be incorporated into the work
by means of a change order. In the event that changes to the Space Plans. Plans
or Final Plans are required by any governmental agency subsequent to Lessor’s
approval, such changes and costs thereof shall not require Lessor approval;
however Lessee shall provide Lessor with notice of such required changes.

Initials

PAGE 22



--------------------------------------------------------------------------------

LOGO [g39299img23.jpg]

 

3.4 Payment of Tenant Improvement Allowance. The Tenant Improvement Allowance
shall be paid by Lessor in accordance with this Paragraph 3.4. Lessee or
Lessee’s general contractor shall provide Lessor, not more often than once per
calendar month, with an invoice prepared by Lessee’s Representative on the
standard AIA forms or in such other similar form approved by Lessor setting
forth the Work Cost and payable since the last such invoice. Such invoice shall
be accompanied by (i) a certificate from Lessee’s Representative certifying that
the Work Cost set forth in such invoice is accurate and that all Work Costs set
forth in prior invoices have been paid. Copies of all invoices from
subcontractors setting forth the Work Cost on Lessee’s general contractor’s
invoice, receipts from such subcontractors acknowledging payment of the Work
Cost set forth in prior invoices, and as to final payments, copies of lien
releases and waivers, or conditional lien releases and waivers, in both Lessor’s
and Lessee’s favor, from Lessee’s general contractor and subcontractors will be
available to Lessor for review at all times during the period when Tenant
Improvements are being implemented. Upon exhaustion of the Tenant Improvement
Allowance and the Additional Tl Allowance, if any, it shall become Lessee’s sole
responsibility to pay the excess Work Cost as set forth on such invoices, and
Lessee shall provide Lessor with evidence of such payment. Upon completion of
all work to be undertaken by Lessee, which completion shall be certified, on the
AIA form or in such other similar form approved by Lessor, by Lessee, the
Architect and the Contractor, Lessee shall execute and deliver to Lessor a
written acknowledgment that the Tenant Improvements are approved by Lessee and a
written certificate setting forth the amount and nature of all costs and
expenses billed to Lessee in connection with the design, permit approval and
construction of the Tenant Improvements. Within ten (10) days after Lessor’s
receipt of such certificate, accompanied by copies of all related bills,
invoices, receipts and final unconditional lien releases and unconditional
waivers of all lien rights, in recordable form, from Lessee’s contractor and all
subcontractors, Lessor shall pay to Lessee the remaining amount of such cost and
expenses which will be due to the actual hold back provided in the construction
contract up to and including, but not exceeding, the Tenant Improvement
Allowance and the Additional Tl Allowance, if any. Within ninety (90) days of
the completion of the Tenant Improvements, Lessee shall deliver to Lessor two
(2) complete sets of as-built plans for the Tenant Improvements. If upon
completion and full payment of all Work Costs, the final amount of the Work
Costs exceeds the Tenant Improvement Allowance and the Additional Tl Allowance,
if any, and there remains any undisbursed portion of the Tenant Improvement
Allowance and the Additional Tl Allowance, if any, Lessee shall be entitled to
request a final disbursement of the Tenant Improvement Allowance and the
Additional Tl Allowance, if any not to exceed the lesser of (a) the total Work
Costs, or (b) the remaining undisbursed Tenant Improvement Allowance and the
Additional Tl Allowance, if any.

4. Construction.

4.1 Selection of Contractor. The general contractor (the “Contractor”) for the
Tenant Improvements shall be subject to Lessor’s prior written approval which
approval shall occur within five (5) business days of submission by Lessee and
shall not be unreasonably withheld. Following Lessor’s approval of the Final
Plans, Lessee shall enter into a construction contract with the Contractor,
which contract shall provide for (a) a reasonable contractor’s profit based on
the hard costs of the Tenant Improvements, (b) the retention of a percentage of
the monthly progress payments in a commercially reasonable amount not to exceed
twenty (20%) percent and shall otherwise be reasonably approved in writing by
Lessor within five (5) business days after submittal by Lessee, or if
disapproved, then reasons for such disapproval shall be given to Lessee within
said five (5) business day period otherwise such submission shall be deemed
approved. Lessee shall be solely responsible for the performance of the work of
the Tenant Improvements to be performed by the general contractor and any and
all subcontractors, suppliers and the like performing services for Lessee and/or
the general contractor.

4.2 Construction Schedule. Prior to commencement of construction of any Tenant
Improvements, Lessee shall furnish to Lessor for reasonable approval in writing
a schedule setting forth projected completion dates and showing the projected
approximate deadlines for any actions required to be taken by Lessor and Lessee
during such construction. Lessor shall exercise such approval right within two
(2) business days after it receives such schedule otherwise such submission
shall be deemed approved.

4.3 Prosecution of Tenant Improvements. Following Lessor’s approval of the
initial Plans, and execution of the construction contract pursuant to
Subparagraph 4.1 above, Lessee shall direct Lessee’s general contractor and such
subcontractors to immediately commence and diligently complete construction of
the Tenant Improvements. Such work shall be performed diligently, in a
first-class, workmanlike manner and in accordance with all applicable laws.
Prior to commencing such work, Lessee shall furnish Lessor with sufficient
evidence that Lessee and Lessee’s contractor are carrying the following
insurance: Commercial General Liability in the aggregate amount of $2,000,000
with an amount of $1,000,000 per occurrence. Lessee shall also advise Lessor of
the amount of Lessee’s contractor’s excess liability coverage, if any. Such
policy if it exists shall be endorsed to name the following as additional
insured: Lessor. Lessor shall have the right to enter the Premises at all times
to inspect the work and to post notices of nonresponsibility. Lessee shall
ensure lien-free completion of the Premises, and Lessee shall comply with all
provisions of the Lease regarding liens.

4.4 Lessor Construction. Lessor will be performing erecting the demising
partitions as part of the Tenant Improvements which costs are not part of the
Work Costs defined herein. Time is of the essence in performing Lessor’s work as
it will impact Lessee’s ability to complete Tenant Improvements and occupy the
Premises. Lessor will upon execution of the Lease immediately submit such work
for approval by Lessee and for incorporation into the Space Plan, Plan and Final
Plan. Such work must be in compliance with all applicable laws and regulations
and must be approved by the appropriate governmental agency tasked with
reviewing and approving such work including obtaining all relevant permits.

4.5 Work Cost. “Work Cost” means: (a) all design, Project Management and
engineering fees incurred in connection with the preparation and review of the
Space Plans and Final Plans; (b) costs of permits, fees and taxes; (c) testing
and inspecting costs; (d) the actual costs and charges for material and labor,
contractor’s profit and contractor’s general overhead incurred by Lessee in
having the Tenant Improvements done; and (e) all other costs expended in the
construction of the Tenant Improvements, including furnishings, cabling and
relocation.

Initials

PAGE 23